EXHIBIT 10.2


usdocs114064631v22020_image1.jpg [usdocs114064631v22020_image1.jpg]
—————————————————————————————————————————————


usdocs114064631v22020_image2.gif [usdocs114064631v22020_image2.gif]


/$GrantDate$/


Dear /$ParticipantName$/:


In recognition of your ongoing contributions, we are pleased to grant you an
award of Phantom Units under the Western Gas Equity Partners, LP 2012 Long-Term
Incentive Plan (“the Plan”). This Phantom Unit Award is subject to all terms and
conditions of the Plan and the provisions of this Award Agreement. Unless
defined herein, capitalized terms shall have the meaning assigned to them under
the Plan. For the avoidance of doubt, references in the Plan to (i) the
“Company” mean Western Midstream Holdings, LLC, and (ii) the “Partnership” mean
Western Midstream Partners, LP.


Effective /$GrantDate$/ (the “Grant Date”) you have been granted
/$AwardsGranted$/ Phantom Units. Provided you remain continuously employed with
Western Midstream Services, LLC or an affiliate (the “Employer”) until such
dates, one-third of the Phantom Units will vest on the dates set forth in the
[below/associated] vesting schedule (each date considered a “Vesting Period”):


<Vesting scheduled automatically included at Merrill>


At the end of each Vesting Period, the number of Phantom Units that vest shall
be paid in the form of common units in the Partnership and such Common Units
shall be delivered to you within 60 days of the last day of the Vesting Period
into a Merrill Lynch brokerage account, provided, however, that the number of
Common Units delivered to you will be reduced by applicable payroll and other
tax withholdings unless you have made other arrangements acceptable to the
Company and the Employer in accordance with Section 8(b) of the Plan.


The Phantom Units have tandem distribution equivalent rights (“DERs”) subject to
the same forfeiture provisions as the Phantom Units themselves. During the
Vesting Period, you will receive an in-kind payment on each Phantom Unit equal
to the distribution paid to holders of Common Units. The DER payment amount will
be converted, as of the applicable distribution payment date, into a number of
Common Units by dividing the aggregate DER payment amount for the applicable
distribution payment date by the Fair Market Value of one Common Unit on the
distribution payment date. The resulting number of Common Units will paid to you
no later than March 15 of the calendar year following the applicable
distribution payment date in the form of Common Units and such Common Units
shall be delivered to you into a Merrill Lynch brokerage account, provided,
however, that the number of Common Units delivered to you will be reduced by
applicable payroll and other tax withholdings unless you have made other
arrangements acceptable to the Company and the Employer in accordance with
Section 8(b) of the Plan.


usdocs114064631v22020_image3.jpg [usdocs114064631v22020_image3.jpg]

--------------------------------------------------------------------------------



, 2020
Page 2


The grant of this Award requires your acceptance. By acknowledging receipt of
this Award Agreement and signifying acceptance online through your Merrill Lynch
account, you accept and agree to abide by the terms and conditions under the
Plan and the provisions of this letter. If you fail to accept this Award on or
before the 60th day following the Date of Grant, then, notwithstanding any other
provision of the Award Agreement, you shall forfeit all rights to this Award
(including all Phantom Units and any DERs with respect thereto).


All of your unvested Phantom Units will be immediately forfeited if your
employment with the Employer terminates for any reason, except as provided in
the paragraph below.


Notwithstanding the foregoing, all of your unvested Phantom Units will
immediately vest (and be paid in Common Units) if any of the following occur:
(i) your death, (ii) your employment with the Employer terminates due to your
disability (as determined by the applicable long-term disability program in
which you participate or were eligible to participate), or (iii) the Employer
terminates your employment without Cause or you resign your employment for Good
Reason within 2 years following a Change of Control. If you are terminated by
the Employer without Cause not within two years following a Change in Control or
retire with the consent of the Company (each of the foregoing, a “Pro-Rata
Vesting Event”), then the number of unvested Phantom Units will be reduced on a
pro rata basis to the number obtained by (A) multiplying the total number of
Phantom Units granted by a fraction, the numerator of which is the number of
days between the Vesting Start Date and the Pro-Rata Vesting Event and the
denominator of which is the number of days between the Vesting Start Date and
the final Vesting Date, and (B) subtracting from the product the number of
Phantom Units that previously vested, if any. Such remaining pro rata unvested
Phantom Units shall immediately vest and be paid in Common Units on the date of
the Forfeiture Event, and all other Phantom Units that have not previously
vested shall be immediately forfeited.


For purposes of the foregoing, (I) “Good Reason” means (i) your duties and
responsibilities as an employee are materially and adversely diminished in
comparison to the duties and responsibilities enjoyed immediately prior to the
Change in Control, (ii) your base salary is materially reduced in comparison to
the base salary enjoyed immediately prior to the Change in Control, (iii) the
aggregate value of your base salary plus target incentive compensation (target
annual bonus plus target annual long-term incentive award opportunity) is
materially reduced in comparison to the aggregate value of your base salary plus
target incentive compensation immediately prior to the Change in Control, (iv)
you are required to be based at a location more than 25 miles from the primary
location where you were based and performed services immediately prior to the
Change in Control, (v) you are required by the Employer to take an assignment or
position that requires you to travel on frequent overnight trips resulting in
extended stays away from home on a consistent basis and to a substantially
greater extent than was required immediately prior to the Change in Control
(this provision excludes assignments or positions





--------------------------------------------------------------------------------



, 2020
Page 3


that might require temporary travel for a specified, short duration of time,
regardless of whether such assignment or position is the result of circumstances
related to the Change in Control); or (vi) you are required, without your
consent, to perform in a job position, or substantial job assignment, for which
you are not skilled or trained; and (II) “Cause” means (a) your conviction of
any felony or of a misdemeanor involving moral turpitude, (b) your willful
failure to perform your duties or responsibilities, (c) your engaging in conduct
which is injurious (monetarily or otherwise) to the Employer, the Company, the
Partnership or any of their affiliates (including, without limitation, misuse of
funds or other property), (d) your engaging in business activities which are in
conflict with the business interests of the Partnership and its affiliates, (e)
your insubordination, (f) your engaging in conduct which is in violation of any
applicable policy or work rule of the Employer or its affiliates, (g) your
engaging in conduct which is in violation of the Employer’s (or its affiliates’)
applicable safety rules or standards or which otherwise causes or may cause
injury to another employee or any other person, or (h) your engaging in conduct
which is in violation of any applicable Code of Business Conduct and Ethics or
which is otherwise inappropriate in the office or work environment. For purposes
of clause (b) above, no act or failure to act, on your part, shall be considered
“willful” unless it is done, or omitted to be done, by you in bad faith or
without reasonable belief that your action or omission was in the best interests
of the Partnership and its affiliates. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of legal counsel for the Company or its affiliates shall be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of the Partnership and its affiliates. Notwithstanding
the foregoing, if at any particular time you are subject to an effective
employment agreement or change in control agreement with the Company, the
Employer or any of their Affiliates, then, in lieu of the foregoing definition,
“Good Reason” and “Cause” shall at that time have such meaning as may be
specified in such employment agreement or change in control agreement, as
applicable.


For purposes of this Award Agreement, “Change in Control” does not have the
meaning set forth in the Plan and instead means, and shall be deemed to have
occurred upon any of the following events: (i) any “person” or “group” within
the meaning of those terms as used in Sections 13(d) and 14(d)(2) of the
Exchange Act, other than the Partnership, Occidental Petroleum Corporation
(“Oxy”) or an Affiliate of the Company, the Partnership or Oxy, shall become the
beneficial owner, by way of merger, consolidation, recapitalization,
reorganization or otherwise, of more than 50% of the combined voting power of
the equity interests in the Company, (ii) the equityholders of the Partnership
approve, in one or a series of transactions, a plan of complete liquidation of
the Partnership, (iii) the sale or other disposition by the Partnership of all
or substantially all of its assets in one or more transactions to any Person
other than or an Affiliate of the Company or the Partnership, or (iv) the
Company or an Affiliate of the Company ceases to be the general partner of the
Partnership and a single “person” or “group” within the meaning of those terms
as used in Sections 13(d) and 14(d)(2) of the Exchange Act,





--------------------------------------------------------------------------------



, 2020
Page 4


other than the Company, the Partnership or Oxy or an Affiliate of the Company,
the Partnership or Oxy, beneficially owns more than 50% of the combined voting
power of the equity interests in the entity that is or becomes the general
partner of the Partnership. Notwithstanding the foregoing, with respect to a
409A Award where a Change of Control would accelerate the timing of payment
thereunder, the term “Change of Control” shall mean a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company as defined in Section 409A of the Code and the 409A
Regulations, but only to the extent inconsistent with the above definition, and
only to the minimum extent necessary to comply with Section 409A of the Code and
the 409A Regulations as determined by the Committee. For the avoidance of doubt,
in no event will any sale by Oxy or its Affiliates of Common Units (or other
limited partner interests in the Partnership), regardless of amount, constitute
a Change in Control hereunder.


If the Partnership is required to prepare an accounting restatement due to the
material noncompliance of the Partnership, as a result of misconduct, with any
financial reporting requirement under the securities laws, and if you knowingly
engaged in the misconduct, were grossly negligent with respect to such
misconduct, or knowingly or grossly negligently failed to prevent the misconduct
(whether or not you are one of the individuals subject to automatic forfeiture
under Section 304 of the Sarbanes-Oxley Act of 2002), the Plan Administrator may
determine that you shall reimburse the Partnership the amount of any payment in
settlement of an Award earned or accrued during the twelve-month period
following the first public issuance or filing with the United States Securities
and Exchange Commission (whichever first occurred) of the financial document
embodying such financial reporting requirement.


Common Units issued upon payment of the Phantom Units shall be subject to the
terms of the Plan and the Partnership Agreement. Upon the issuance of Common
Units, you shall, automatically and without further action, (i) be admitted to
the Partnership as a Limited Partner (as defined in the Partnership Agreement)
with respect to the Common Units, and (ii) become bound, and be deemed to have
agreed to be bound, by the terms of the Partnership Agreement. Until Common
Units are issued to you upon payment of the Phantom Units, you shall have any of
the rights or privileges of a holder of Common Units in respect of any Common
Units that may become deliverable hereunder.


Notwithstanding anything herein to the contrary, in lieu of delivering Common
Units to you upon payment of the Phantom Units, the Company may elect at its
discretion to pay or cause to be paid some or all of the Phantom Units in cash
equal to the Fair Market Value of the Common Units that would otherwise be
distributed as of the date of payment or vesting.


Notwithstanding anything herein to the contrary, no amounts payable under this
Award Agreement shall be paid to you prior to the expiration of the six
(6)-month period following





--------------------------------------------------------------------------------



, 2020
Page 5


your “separation from service” (within the meaning of Treasury Regulation
Section 1.409A-1(h)) (a “Separation from Service”) to the extent that the
Company determines that paying such amounts prior to the expiration of such six
(6)-month period would result in a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is delayed as a
result of the previous sentence, then on the first business day following the
end of the applicable six (6)-month period (or such earlier date upon which such
amounts can be paid under Section 409A of the Code without resulting in a
prohibited distribution, including as a result of your death), such amounts
shall be paid to you. The intent of the parties is that the payments and
benefits under this Award Agreement comply with or be exempt from Section 409A
of the Code and, accordingly, to the maximum extent permitted, this Award
Agreement shall be interpreted to be in compliance therewith. Nevertheless, to
the extent that the Committee determines that the Phantom Units or DERs may not
be exempt from (or compliant with) Section 409A of the Code, the Committee may
(but shall not be required to) amend this Award Agreement in a manner intended
to comply with the requirements of Section 409A of the Code or an exemption
therefrom (including amendments with retroactive effect), or take any other
actions as it deems necessary or appropriate to attempt to (a) exempt the
Phantom Units or DERs from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Phantom Units or
DERs, or (b) comply with the requirements of Section 409A of the Code. To the
extent applicable, this Award Agreement shall be interpreted in accordance with
the provisions of Section 409A of the Code. Notwithstanding anything in this
Award Agreement to the contrary, to the extent that any payment or benefit
hereunder constitutes non-exempt “nonqualified deferred compensation” for
purposes of Section 409A of the Code, and such payment or benefit would
otherwise be payable or distributable hereunder by reason of your termination of
employment, all references to your termination of employment shall be construed
to mean a Separation from Service, and you shall not be considered to have a
termination of employment unless such termination constitutes a Separation from
Service.


If you have any questions on this grant, please contact your HR representative.



